E               EY     GENE




                     January 15, 1962

I%. R. L. Coffman                  Opinion No. WW-1242
Administrator
Texas Employment Commission        Re:   Whether the Texas
Austin 1, Texas                          Employment Commission
                                         should pay utility
                                         bills for its head-
                                         quarters office build-
                                         ing in Austin, or
                                         should such services
                                         be furnished by the
                                         Board of Control, and
Dear Mr. Coffman:                        related question.
          You have requested the opinion of this office as
to whether the Texas Employment Commission should pay utility
bills for its headquarters office building in Austin, or such
services should be furnished by the Board of Control, and
whether it is necessary for the Texas Employment Commission
to go through the Board of Control in the negotiation, execu-
tion, and payment of typewriter service contracts.
          This request is occasioned by the holding of our
Opinion WW-1221, wherein it was stated, "It would thus seem
apparent that the Legislative appropriation for the Board of
Control was intended to fulfill the utility needs of the State
agencies quartered in the Capitol area." It is felt that
this holding cannot apply to a State agency such.as the Texas
Employment Commission, with its particular Federal-State status.
          Although created by the authority of the State of
Texas, the Texas Employment Commission is financed by Federal
funds, which are appropriated by the Texas Legislature to the
use of the Employment Commission. State moneys are not in-
volved. Article 522113-11,Vernon's Civil Statutes. The
General Appropriation Act of the 57th Legislature, in approp-
riating funds for oneration of the Texas Employment Commission,
drew these funds exclusively from the Unemployment Compensation
Administration Fund. The moneys in this fund are contributed
by the Federal government. Therefore, in view of the enclusive
Federal financing, it cannotbe said that the Legislature in-
tended to have the Employment Commission's utility bills paid
in the same manner that obtains for other locally quartered
agencies.
Honorable R. L. Hoffman, page 2 (WW-1242)


          If further buttress were needed for this holding,
it should be noticed that the Employment Commission, in
response to Federal regulations, has submitted and had
approved, a budget allocating funds for rents, repairs,
and utilities. This budget was approved by the Bureau of
Employment Security, and was before the Texas Legislature
at the time the last general appropriations were made.
It is thus clear that the holding of Opinion WW-1221 does
not apply to the Texas Employment Commission.
          As regards the second question asked, we must
consider the effect of the General Appropriation Act, 57th
Legislature, Article III, SPECIAL PROVISIONS, Section 12,
which provides that the Board of Control sha?-1repair and
maintain all typewriters owned by Article 111 State Agencies
in the Capitol area, with the exception of those owned by the
Health Department and the Highway Department. It would
appear that the Employment Commission comes within the scope
of this provision.
          However, Article 5221b- 9, Vernon's Civil Statutes,
gives the Employment Commission broad and inclusive powers
to administer the employment program. These powers must
include the authority to provide for typewriter repairs and
maintenance in the most efficient manner, and the precise
manner of carrying out such authority would be within the
discretion of the Commission. Thus, we find a conflict
between the provisions of the Appropriation Act and Article
5221b-9, supra. The general rule is that the Texas Consti-
tution does not authorize the repeal of a statute through
the medium of a general appropriation bill.
Daughters of the Republic, 151 S.W. 877 (Civ.??$Fi$F     rev.
on other grounds, 106 Tex. 80, 156 S.W. 197). Therefor;,
the Appropriation Act provision cited above cannot be held
to apply to the Texas Employment Commission, and the Employ-
ment Commission is free to establish its own procedures in
regard to the repair and maintenance of typewriters.

                        SUMMARY
          The Texas Employment Commission must pay the
      utility bills for its headquarters office ~building
      located in the City of Austin.
          The repair and maintenance of typewriters
      owned by the Texas Employment Commission is a
      matter within the discretion of the Commission,
Honorable R. L. Coffman, page 3 (WW-1242)


      and it is not necessary that the Board
      of Control approve any repair contracts
      that may be entered into by the Commission.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas

                          &k? &
                          BY   Malcolm L. Quick
MLQ:ds:kh                      Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. Arthur Sandlin
Linward Shivers
Riley Eugene Fletcher
REVIEWED FOR TRE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.